Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3, 6-7 are currently amended. Claim 1 is cancelled. Claims 8-17 are newly added. Claims 2-17 are currently under review.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail and via email communication with Paul Bendemire on March 18, 2022.
Please cancel claims 10-14.

Allowable Subject Matter
Claims 2-9 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches a display device or a method of comparing an input pixel data in horizontal lines to determine whether a pixel data of an Nth horizontal line is equal to a pixel data of an (N+1)th horizontal line, if it is determined that the pixel data of the Nth horizontal line and the pixel data of the (N+1)th horizontal line are the same, transmit the pixel data for a first horizontal line among the horizontal lines having the same pixel data and stop transmitting the pixel data for the other horizontal lines, counting via the timing controller an input time of the horizontal lines having the same pixel data and compare the input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONNA V Bocar/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621